Title: To James Madison from John Martin Baker, 8 September 1806
From: Baker, John Martin
To: Madison, James



Triplicate
Sir
Consulate of the United States of America, for the Balearick Islands Palma, Island of Majorca 8th. of September 1806

I had this honor on the 16th. of July ultimo (pr. triplicate, transmitted by different vias) covering my last Demi-Annual Consular Report, closing on the Thirtieth day of June 1806: which beg leave to confirm.
The present serves to communicate, that on the 16th. ultimo Anchored in this Bay, the American Bark Mary of Salem, Daniel Bray Junior, Master: (Cleared from said port, bound to Trieste) put in this port, to land Twenty Six Spanish Prisoners, forced upon him the preceding day, in Sight of this Island, by an Armed Zebeque, under English colours (Anchored in this Bay at 9. O Clock AM: Landed the mentioned Twenty Six Men: received a supply of Water, and sailed on her voyage at 6. O Clock: P: M. of the same day)  Considering the act of violation on our flag, and interruption to our Commerce: I have on the Eighteenth day of August, ultimo passed to Consul Gavino Gibraltar Copy of the deposition written by said Daniel Bray: with this Consular attestation to the declaration made before me to the End of bringing the offense to justice: and that in the future the British Government at Gibraltar, may suppress the continuance of such unwarrantable Conduct.  I herewith transmit Enclosed for your further information of particulars, Copy of Captain Brays deposition, as well Copy of my letter to Consul Gavino: and trust that you will approve of my procedure thereupon.
I beg leave Sir, to make known, that I continue without the honor of the leave of Absence, solicited per my official of the 8th. of January 1806.  The last Packet from Barcelona to this port, with three Mails on board was captured on the 7th: inst: (yesterday) and the Mails sunk; The packets from Barcelona, to the Island of Minorca, have shared the same fate at different periods, since the present Rupture: Which circumstance induces me to presume, that I have had the misfortune to be deprived in consequence thereof, of Letters from the Department of State, having received but one packet, since my arrival at my Consular Station: That Consular Circulars, under date first, and twelfth July 1805, acknowledged per my official twelfth of May last; Whichh take the liberty to communicate, to the End of your being pleased, if such be the case, to order Copies to be transmitted me, for my Government &c
Thank Divine Providence good health is enjoyed on these Islands
I beg leave Sir, to ask the favor of my letters, being directed to Palma Island of Majorca.  The official packet above cited, acknowledged to be received per mine 12th May last, was directed Island of Minorca.  When so addressed, it is of consequence subject to Two risks, being first sent to Mahon, and afterwards transmitted to me here  I have the honor to be, With Great Respect, Sir, Your Most Obedient, humble Servant,

John Martin Baker

